L. L. Avera was convicted in the Criminal Court of Record for Orange County jointly with Kenneth Avera of the crime of manslaughter upon an information charging Kenneth Avera with the crime of murder in the second degree and L. L. Avera as principal in the second degree, who, feeling aggrieved by the conviction, obtained a writ of error to review the judgment.
From what appears by the so-called record filed in this court the conviction was amply justified by the evidence. It appears to be a case in which two or three drunken men in possession of an automobile upon the public highway operated it with negligence and recklessness amounting to criminal wantonness and ran over and killed a negro boy who was a pedestrian upon the highway.
No effort appears to have been made to observe any custom, rule or statute in presenting the case to this Court. *Page 1094 
There is nothing here apparently but the original bill of exceptions.
No judgment of the court can be entered upon such a document. So the writ of error is dismissed for failure of the plaintiff to comply with any statutes or rules in preparing transcripts of the record for consideration of causes by this Court on writ of error. It is so ordered.
Dismissed.